     Case 2:19-cv-07172-MWF-JC Document 26 Filed 03/02/21 Page 1 of 3 Page ID #:194



1     HACKLER DAGHIGHIAN MARTINO & NOVAK, P.C.
      Sepehr Daghighian (SBN 239349)
2     sd@hdmnlaw.com                                                       JS-6
3     Kevin Y. Jacobson (SBN 320532)
      kj@hdmnlaw.com
4     10900 Wilshire Blvd., Suite 300
      Los Angeles, CA 90024
5
      Attorneys for Plaintiffs, ARIGA EYVAZI and
6     STEPHAN GUBICK
7
      BOWMAN AND BROOK LLP
8     Brian Takahashi (SBN 146505)
      Freddy I. Fonseca (SBN 311311)
9     970 West 190th Street, Suite 700
10    Torrance, California 90502

11    Attorneys for Defendant,
      JAGUAR LAND ROVER NORTH AMERICA, LLC
12
13                                 UNITED STATES DISTRICT COURT
14                                CENTRAL DISTRICT OF CALIFORNIA
15
16    ARIGA EYVAZI, an individual and              Case No.: CV 19-7172-MWF (JCx)
      STEPHAN GUBICK, an individual,
17
18                                                 ORDER GRANTING JOINT
                    Plaintiffs,                    STIPULATION TO DISMISS CASE
19                                                 WITH PREJUDICE WITH THE
             vs.
20                                                 COURT RETAINING
                                                   JURISDICTION OVER THE
21                                                 SETTLEMENT IF NECESSARY
      JAGUAR LAND ROVER NORTH
22    AMERICA, LLC, a Delaware Limited
23    Liability Company, and DOES 1 through
      10, inclusive,
24
25
                    Defendants.
26
27
28

                                                   1
                   ORDER GRANTING JOINT STIPULATION TO DISMISS CASE WITH PREJUDICE
     Case 2:19-cv-07172-MWF-JC Document 26 Filed 03/02/21 Page 2 of 3 Page ID #:195



1
                                                ORDER
2
            The Court, having considered the Joint Stipulation to Dismiss the Case With
3
      Prejudice With the Court Retaining Jurisdiction Over the Settlement, if necessary, filed by
4
      the parties, and upon finding that good cause exists, hereby ORDERS as follows:
5
            1. The Joint Stipulation is GRANTED;
6
            2. This matter is DISMISSED With Prejudice; and
7
            3. The Court retains jurisdiction over the settlement and its terms, if necessary.
8
9           IT IS SO ORDERED.
10
11    DATED: March 2, 2021
                                              MICHAEL W. FITZGERALD
12                                            United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                ORDER GRANTING JOINT STIPULATION TO DISMISS CASE WITH PREJUDICE
     Case 2:19-cv-07172-MWF-JC Document 26 Filed 03/02/21 Page 3 of 3 Page ID #:196




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                           -1-
28
       [PROPOSED] ORDER GRANTING JOINT STIPULATION TO DISMISS CASE WITH PREJUDICE
